Exhibit 10.2

EXECUTION VERSION

 

FIRST AMENDMENT TO EMPLOYMENT AGREEMENT

THIS FIRST AMENDMENT TO EMPLOYMENT AGREEMENT (this “Amendment”) is made and
entered into as of June 18, 2013, by and among Marc T. Nemer (the “Executive”),
Cole Real Estate Investments, Inc. (f/k/a Cole Credit Property Trust III, Inc.),
a Maryland corporation, (the “Company”), and Cole REIT III Operating
Partnership, LP (the “Partnership”), and is effective as of April 5, 2013 (the
“Effective Date”).

WHEREAS, the Executive, the Company and the Partnership are parties to an
Employment Agreement dated as of March 26, 2013;

WHEREAS, the Executive has agreed to voluntarily waive $1.0 million of the $6.0
million initial Equity Awards otherwise payable under the Agreement;

WHEREAS, the Parties desire to amend certain terms of the Agreement to give
effect to such waiver;

WHEREAS, the Parties desire to clarify the terms of the accelerated vesting of
performance-based equity awards in the event of a qualifying termination of
employment;

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are acknowledged by the Parties, it is mutually agreed as follows:

1.        The Executive waives $1.0 million of the $6.0 million initial Equity
Awards otherwise payable under the Agreement, and, therefore, the first sentence
of Section 2(b)(iii) of the Agreement is hereby amended and restated in its
entirety to read as follows:

“(iii) Equity Awards. Within two (2) business days after the twentieth
(20th) trading day after the date that shares of the Company’s common stock are
listed on the New York Stock Exchange (or any other national securities
exchange), the Executive shall be granted compensatory equity awards denominated
in, or the value of which is derived from, common stock of the Company (“Equity
Awards”) with an accounting expense value equal to $5,000,000 on mutually agreed
upon terms and conditions, taking into account the advice of a nationally-known
independent compensation consultant and benchmarking of equity-based awards
granted to the executive chairmen and/or chief executive officers of peer
companies of the Company; provided that (i) vesting of the Equity Awards shall
commence as of the Effective Date, and (ii) in determining the number of Equity
Awards granted, the fair market value of a share of the Company’s common stock
will be based on the average closing price per share of the Company’s common
stock over the twenty (20) trading days after such listing.

2.        The following clause is hereby added immediately after the words
“Merger Agreement” in Section 4(a)(ii) of the Agreement and again after the
words “Contingent Consideration” in Section 4(b)(ii) of the Agreement:

; further provided that, as to performance-based equity awards, (1) for any
performance periods completed prior to the Date of Termination, such awards
shall immediately vest



--------------------------------------------------------------------------------

and pay based on the level of actual attainment of performance goals and (2) for
any other performance periods, such awards shall immediately vest and pay at the
target level of performance

3.        Except as amended herein, the Agreement shall continue unmodified and
in full force and effect.

4.        The Executive acknowledges and agrees that neither the execution of
this Amendment nor the changes to the Equity Awards effectuated hereby
constitute Good Reason.

5.        This Amendment may be executed in separate counterparts, each of which
is deemed to be an original and all of which taken together constitute one and
the same agreement.

6.        All capitalized terms used but not defined herein shall have the
meaning accorded to them in the Agreement.

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereby execute this Amendment as of the day and
year first above written.

 

 

COLE REAL ESTATE INVESTMENTS, INC. By:  

/s/ Stephen Keller

  Name:   Stephen Keller   Title:   Executive Vice President, Chief Financial
Officer and Treasurer   COLE REIT III OPERATING PARTNERSHIP, LP By:   Cole Real
Estate Investment, Inc.,
its General Partner   By:  

/s/ Stephen Keller

  Name:   Stephen Keller   Title:   Executive Vice President, Chief Financial
Officer and Treasurer   MARC T. NEMER

/s/ Marc T. Nemer

 

 

3